Citation Nr: 1417832	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and S.S.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a right ankle sprain.

In January 2010, the Veteran testified before the undersigned at a RO hearing (Travel Board).  A hearing transcript has been associated with the claims file.

In December 2010, the Board granted the Veteran's request to reopen a claim for service connection for a right ankle disorder and remanded the reopened claim to the Appeals Management Center (AMC) in Washington, D.C.  The reopened claim was again remanded to the AMC in July 2012.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through March 2013; such records were not considered in the October 2012 supplemental statement of the case.  However, as the Veteran's claim is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to review all the newly associated documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Further, there are no documents in the Veteran's VBMS file.

The Board notes that in July 2012, the Board remanded claims for higher ratings for PTSD and for a left ankle disability so that a statement of the case (SOC) could be issued.  It is unclear whether there is a temporary folder which has not been associated with the claims file which contains the requested SOCs and there is no SOC concerning these issues in VBMS or VVA.  Appropriate actions must be taken concerning this matter.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.   

In this regard, in August 2010 and July 2012, the Board remanded the instant claim so that a VA examination could be scheduled to determine the nature and etiology of his claimed right ankle disorder.  Such an examination was scheduled in September 2013.  An invoice from the assigned examiner indicates that the Veteran was a "complete no show" for the scheduled examination  

However, the letter notifying the Veteran of the scheduled examination is not contained in either his paper claims file, VBMS file or Virtual VA file.  Moreover, in a February 2014 letter, the Veteran wrote that his address had changed in July 2013, that he had called VA on several occasions to update his address and that he would never miss an appointment if he had knowledge of it.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  This matter must be remanded to ensure compliance with the Board's previous remands. 

The Board reminds the Veteran that while VA has a duty to assist him in the development of his claim, he also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in the consideration of his claim for service connection being based on the remaining evidence of record.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA medical examination regarding his right ankle.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptoms.  All tests, studies, or evaluations deemed necessary to determine whether he currently has a right ankle disability shall be performed.  This shall include any necessary X-rays of the right ankle.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all diagnoses related to the Veteran's right ankle disorder.  The examiner should identify all such disorders that have been present at any time since August 2007.

If it is determined that the Veteran does not have a current right ankle disorder, the examiner should provide the basis for such finding and the rationale should include a discussion of the Veteran's lay assertions concerning pain in the ankle, his history of in-service complaints, and any diagnostic studies. 

b)  For each diagnosed right ankle disorder, the examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder: 

(1) is related to the Veteran's service, to include due to his documented in-service right ankle sprain; 

(2) is due to or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected left ankle disability.  If aggravation is found, the examiner finally shall opine as to: (a) the baseline level of disability prior to the aggravation and (b) the current level of disability.  It is noted that this is necessary so that the amount of disability attributable solely to the aggravation may be determined. 

In reaching the aforementioned determinations and opinions, the examiner shall discuss the pertinent medical evidence and lay evidence from the Veteran, his wife S.S., fellow serviceman R.F., and anyone else of record.  A complete explanation (rationale) shall be provided for each determination and opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation (rationale) for why this is so. In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

